Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Objections
Claim 16 is objected to because of the following informalities:  on line 7 the claim recites a “centre axis”, which is recommended to change to “a central axis” or “a center axis”, since “centre” appears to be British English.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 17, 18, 20, 23, and 26 depend on claim 15, however, claim 15 is canceled.  The Examiner is construing and has examined the claims to depend on claim 16.
Claims 19, 21, 22, 24, 25, and 27-30 are rejected due to their dependency on claims 17, 18, 20, 23, and 26.
Claim 21 recites “the pressure chamber” that lacks antecedent basis.  Claims 21 and 22 recite “the pivot bearing seal”, which lacks antecedent basis.  Claim 20 recites “a pressure chamber” and “a pivot bearing seal”.  The Examiner recommends that claims 21 and 22 depend on claim 20, since it appears that these claims are trying to further limit claim 20, as well as, this change in dependency would resolve the lack of antecedent basis.
Claims 24, 25, and 27 are rejected by virtue of their dependence on claim 22.
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 21, 22, 24, 25, and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the Claim 19 recites “the second bearing fluid supply is the bearing fluid film between the pivot bearing concave face and the slide bearing convex face”, which appears to be undoing the claim limitation in claim 16 that recites that the second bearing fluid supply line between a second bearing fluid supply and the slide bearing flat face, for supplying bearing fluid to a bearing fluid film between the slide bearing flat face and the vane”.  Claims 21, 22, 24, 25, and 27 are rejected due to their dependency on claim 19 (however, if the applicant resolves the 112(b) rejection by depending claims 21 and 22 on claim 20, the 112(d) rejection then would only apply to claim 19).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEKIYA (U.S. Patent 9,382,907 B2), as based on the interpretation by the Examiner with respect to the 112(b) and 112(d) rejections above.
Regarding claim 16, SEKIYA discloses:  a rotary sliding vane machine (see Abstract) for fluid processing, comprising: 
a housing (103, 1b, 2, 3) with a cylindrical internal wall (see Figures 1, 14, 16-19, 21, 23, 32, and 36) forming a cavity with an inlet (26; 1a) (the inlet is located at the location of SUCTION in Figures 4, 5, 15, 22, and 34, see Column 12, lines 7-14) and outlet (24; 2d) (the inlet is located at the location of DISCHARGE in Figures 4, 5, 15, 22, and 34, Column 16, lines 31-52) for process fluid; 
a rotor (4a) rotatable in a rotational direction about an eccentric rotor axis of the cavity (see Figures 4, 5, 15, 22, and 34, which shows that the rotor has an eccentric rotor axis relative to the cavity), a distance between an outer face of the rotor and the internal wall of the housing varies in the rotational direction (see Figures 4, 5, 15, 22, and 34); 
vanes (9) rotatable about an centre axis of the cavity (see Figures 4, 5, 15, 22, and 34), the vanes extend through outwardly directed slots in the rotor to the internal wall of the housing (see Figures 4, 5, 15, 22, and 34), there is relative movement between the vanes and the rotor during rotation (see Figures 4, 5, 15, 22, and 34); 
wherein the rotor comprises a rotor body (4a) and vane bearing apparatuses (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42, which shows a vane bearing apparatuses), each vane bearing apparatus comprises: a slide bearing body (11) with a slot for the vane (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37), on each side of the slot the slide bearing body has a flat face facing the slot, forming a slide bearing for the vane (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37); 
on each side of the slot the slide bearing body further has a cylindrical convex face facing away from the slot (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37), the cylindrical convex faces on opposite sides of the slot have a common axis parallel to the rotor axis (see Figures 4, 5, 15, 22, and 34); 
on each side of the slot, a pivot bearing pad attached to or integral with the rotor body (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37, where the pivot bearing pad is integral with the rotor body), the pivot bearing pad has a cylindrical concave face facing the slide bearing convex face (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37), forming a pivot bearing for the vane (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42), with the axis of the slide bearing convex faces forming a pivot bearing axis (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37); on each side of the slot, a first bearing fluid supply line between a first bearing fluid supply and the pivot bearing concave face (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37); and 
on each side of the slot, a second bearing fluid supply line between a second bearing fluid supply and the slide bearing flat face (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37), for supplying bearing fluid to a bearing fluid film between the slide bearing flat face and the vane (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37). 


    PNG
    media_image1.png
    371
    460
    media_image1.png
    Greyscale

Regarding claim 17, SEKIYA discloses:  the second bearing fluid supply is a second bearing fluid feed line in the slide bearing body (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37, where the second bearing fluid supply is along the bearing flat surface). 
Regarding claim 18, SEKIYA discloses:  the first bearing fluid supply line supplies bearing fluid to a bearing fluid film between the pivot bearing concave face and the slide bearing convex face (see Figures 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37). 
Regarding claim 19, SEKIYA discloses:  the second bearing fluid supply is the bearing fluid film between the pivot bearing concave face and the slide bearing convex face (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42, where if the first and second bearing fluid supplies are changed in Marked up Figure 37, SEKIYA meets the claimed limitation.  The Examiner would like to note, that claim 19 is rejected based on the 112(d) rejection above, where the first and second bearing fluid supplies would have to be swapped in claim 16, in order to make claim 19 valid). 
Regarding claim 23, SEKIYA discloses:  on each side of the slot, the rotor body has a cylindrical rotor body concave face facing the slide bearing convex face (see Figures 4, 5, 7, 15, 22, 34, 35, and 37-42 and Marked up Figure 37). 
Allowable Subject Matter
Claims 20-22 and 24-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The Examiner would like to note that the basis of the statement of the allowed claims is based on claims 20 and 26 being dependent on claim 16, and claims 21 and 22 being dependent on claim 20.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JIRNOV (U.S. Patent 5,996,355) discloses a bearing (39) and a seal (89), however, the bearing does not have a slot for the vane.  HOEG (U.S. Patent Publication US 2020/0370552 A1) discloses bearings surrounding the vane, however, the claimed geometry of the bearing and rotor are not the same as the currently claimed bearing and rotor.  HOEG is by the same assignee and filed on the same date, where the claims have been evaluated and are not eligible for a double patenting rejection.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746